Case 6:21-cr-00043-RRS-CBW Document 38 Filed 05/27/21 Page 1 of 1 PageID #: 92




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 United States of America                      Criminal No. 6:21-00043-01

 versus                                        Judge Robert R. Summerhays

 Chance Joseph Seneca (01)                     Magistrate Judge Carol B. Whitehurst

                                        ORDER

          The undersigned conducted a telephone status conference with the parties on

 May 27, 2021. Based on the agreement of counsel,

          IT IS ORDERED that the trial of this matter is SET on March 14, 2022 in

 Courtroom 3, Lafayette.

          IT IS FURTHER ORDERED that the pre-trial conference is SET before the

 undersigned magistrate judge by telephone on February 28, 2022 at 10:00 a.m.

          Thus done and signed in Lafayette, Louisiana this 27th day of May, 2021.
